Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed 06/27/2022. 
Claims 2-4, 6-10, 12-13 are pending. Claims 1, 5, 11 are cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20150098400) in view of Blankenship (US-20150036666).

Regarding claims 2, 8, Lee discloses a method performed by a user equipment (UE) in a communication system or a UE, the method or the UE comprising: 
a transceiver (fig, 17, par. 0132); and a controller coupled with the transceiver (fig, 17, par. 0132) and configured to:
obtaining a timing advance command associated with a primary timing advance group (pTAG), a TAG identifier of the pTAG being 0 (par. 0107-0110, discloses when the TAT associated with pTAG is received, par. 0106, discloses pTAG identifier to be 0); 
identifying that a timer for uplink time alignment associated with the pTAG expires (par. 0107, 0110-0114, 119, 122, 0124 and table 1, discloses determining that TAT for pTAG is expired); 
releasing a physical uplink control channel (PUCCH) and sounding reference signal (SRS) resources for all serving cells of the MCG, and determining all running timers for uplink time alignment for the MCG as expired as a response to the timer being associated with a first pTAG configured for the MCG, wherein a TAG identifier (ID) of the first pTAG is 0 (see Id. clear any and all configured downlink assignments and uplink grants, the UE shall not perform any uplink transmission when TAT is not running, assume all TAT are expired, see also par. 0106); and, 
releasing a PUCCH and SRS resources for all serving cells of the SCG, and determining all running timers for uplink time alignment for the SCG as expired as a response to the timer being associated with a second pTAG configured for the SCG, wherein a TAG ID of the second pTAG is 0 (see par.  0124-0125, describes that TAG#1 may be a pTAG, see also par. 0107, 110-0117, 119, 122, 0124, table 1).  
Lee may not explicitly teach where the UE communicates with at least one cell of a master cell group (MCG) associated with a first base station and at least one cell of a secondary cell group (SCG) associated with a second base station, the method comprising: obtaining a timing advance command associated with a timing advance group (TAG) for the MCG or the SCG; applying the timing advance command for the TAG for the MCG or the SCG.
However, Blankenship teaches where the UE communicates with at least one cell of a master cell group (MCG) associated with a first base station and at least one cell of a secondary cell group (SCG) associated with a second base station ([0053, 55, 61, 63]: UE has a connection with the MeNB and SeNB simultaneously), the method comprising: obtaining a timing advance command ([0043, 44, 65]) associated with a timing advance group (TAG) for the MCG or the SCG ([0043, 44, 65]); applying the timing advance command for the TAG ([0043, 44, 65]: timing advance command for a TAG received by UE and applied to TAG) ... and the TAG corresponds to the MCG ... and the TAG corresponds to the SCG ([0009, 10, 56, 57]: TAG corresponding to MeNB /SeNB; [0056]: pTAG contains PCell of MeNB and the PCell and Scell of SeNB) (wherein examiner takes official notice that an MeNB and SeNB by definition have associated MCG’s and SCG’s respectively as is commonly known in the art, see US-20140293896 to Kuo, [0143]) (SPEC at [0063] for definition: MCG is set of serving cells under control of MeNB, SCG is set of serving cells under control of SeNB)..
Thus, it would have been obvious to one of ordinary skill in the art to implement organize the network into MCG/pTAG/pCELL and SCG/sTAG/sCELL, taught by Blankenship, into the LTE communication network, taught by Lee, in order to implement macro-networks and smaller networks according to a well-known and pre-defined technological standard. In addition it would have been obvious to combine Blankenship and Lee in a known manner to obtain predictable results as the combination would not change the essence, quiddity or functionality of the prior art reference. 
The motivation for doing so would be to allow reducing the overhead as it would allow grouping of the timing information associated with SCG with pTAG. 

Regarding claims 3, 9, Lee discloses the method further comprising: flushing all hybrid automatic repeat request (HARQ) buffers for all serving cells of the MCG or the SCG (see par. 0007, 0094, 115-117, table 1: flush all HARQ buffers associated with PCell or SCell).  

Regarding claims 4, 10,  Lee teaches the method of claim 2, 8. 
Lee may not explicitly teach wherein identifying that the timer for uplink time alignment associated with the TAG  expires further comprises: identifying whether a serving cell on which the timing advance command is received belongs to the MCG or the SCG; identifying that the timer is associated with the first pTAG configured for the MCG in case that the serving cell belongs to the MCG; and identifying that the timer is associated with the second pTAG configured for the SCG in case that the serving cell belongs to the SCG.  However, Blankenship teaches wherein identifying that the timer for uplink time alignment associated with the TAG expires further comprises: identifying whether a serving cell on which the timing advance command is received belongs to the MCG or the SCG (fig.4, fig.5, [0009, 10, 56, 57]); identifying that the timer is associated with the first pTAG configured for the MCG in case that the serving cell belongs to the MCG (fig.4, [0009, 56, 57]: PCell of MeNB corresponding to TAG); and identifying that the timer is associated with the first pTAG configured for the SCG in case that the serving cell belongs to the SCG (fig.5, [0010, 56, 57]: PCell & Scell of SeNB belonging to a TAG).
Thus, it would have been obvious to one of ordinary skill in the art to implement determining TAGs / eNBs / Cells, taught by Blakenship, into the LTE communications network, taught by Lee, in order to efficiently control cell activation in a wireless communication system ([0003]). In addition it would have been obvious to combine Blankenship and Lee in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claims 6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20150098400) in view of Blankenship (US-20150036666) as applied to claims 2, 8 above, and further in view of Park (US-20150334763).

Regarding claims 6, 12, Lee teaches the method of claim 2, 8. Lee may not explicitly teach further comprising stopping an uplink transmission on serving cells except a random access preamble transmission in case that the timer is not running.  
However, Park teaches further comprising stopping an uplink transmission on serving cells except a random access preamble transmission in case that the timer is not running ([0077]).
Thus, it would have been obvious to one of ordinary skill in the art to implement RA preamble exceptions for TAT expiration, taught by Park, into the communication system, taught by Lee, in order to implement features of a pre-defined and well-known communications standard. In addition it would have been obvious to combine Lee and Park in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
The motivation for doing so would be to prevent transmission based on incorrect timing. 

Claims 7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20150098400) in view of Blankenship (US-20150036666) as applied to claims 2, 8 above, and further in view of Park (US-20100074202).

Regarding claims 7, 13, Lee teaches the method of claim 2, 8, wherein applying the timing advance command further comprises starting the timer for uplink time alignment ([0107, 119]: UE starts TAT timer when UE receives TAC), wherein the timing advance command is a first timing advance command ([0107, 119]: UE starts TAT timer when UE receives TAC).
Lee may not explicitly teach and wherein the timer expires in case that a second timing advance command is not received while the timer is running.  However, Park teaches and wherein the timer expires in case that a second timing advance command is not received while the timer is running ([0110, 119]).
Thus, it would have been obvious to one of ordinary skill in the art to implement TAC, taught by Park, into the communication system, taught by Lee, in order to implement features of a pre-defined and well-known communications standard. In addition it would have been obvious to combine Lee and Park in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 
Applicant remarks for Kuo is noted. Examiner respectfully notes that Kuo is cited on page 5 of this office action. 
Applicant primary argument is that the primary reference Lee discloses aggregation of cells in carrier aggregation setting, i.e. cells under a single base station, while the claims are directed to dual connectivity utilizing two base station. Examiner respectfully disagrees. 
First the two base stations are recited in the preamble and do not limit the claim. Second, MCG and SCG merely indicate the designation for cells and do not particularly indicate that the claim is necessarily directed to dual connectivity. Last, arguendo, assuming that the claim were directed to dual connectivity, the secondary reference to Blankenship discloses this structure, such that an ordinary skill in the art would take the concepts of pTAG and extend to the network of Blankenship. In fact, looking at fig. 6-7, these figures disclose pTAG for SCG or from a second base station. It further discloses that a single pTAG can be configured for both pcell of MeNB and pcell of SeNB. See par. 0056. In other words, each of MCG and SCG has cells, and each cell is associated with pTAG which is further associated with timer to determine terminal synchronization. As such, Applicant argument that “when a timer is associated with a first pTAG configured for an MCG or when the timer is associated with a pTAG configured for an SCG associated with a second base station” is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150319773 to Lee discloses grouping of Scell and pCell under the same pTAG. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466